                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

BRITTANY BARBEE,                               )
  Plaintiff,                                   )
                                               )
vs.                                            )    Case No. 6:19-cv-03370
                                               )
CORNELIUS NEWSOM, and                          )
UNITED PARCEL SERVICE, INC.                    )
  Defendants.                                  )


                            CLERK’S ORDER OF DISMISSAL

       On the 11TH day of December, 2019, the plaintiff herein having filed a Voluntary

Dismissal With Prejudice pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure,

       IT IS ORDERED that plaintiff’s complaint is hereby dismissed with prejudice.



                                            AT THE DIRECTION OF THE COURT

                                            Paige Wymore-Wynn, Clerk of Court
                                                   /s/ Kelly McIlvain
                                                   Deputy Clerk



Date: December 12, 2019




          Case 6:19-cv-03370-BP Document 16 Filed 12/12/19 Page 1 of 1
